Case 3:20-cv-00255-HEH-DJN Document 46 Filed 09/29/20 Page 1 of 3 PageID# 240




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

BROOKE WHORLEY, et al.,

                 Plaintiffs,

v.                                                                   Case No. 3:20-cv-255

RALPH S. NORTHAM, et al.,

                 Defendants.

                                            STATUS REPORT

        COME NOW Defendants Ralph Northam, et al., by counsel, and pursuant to the

Stipulated Settlement Agreement between the parties (ECF No. 11-1), provides the following

status report to the Court:

        1.       Pursuant to Part 3(a)(vii)(1) of the Settlement Agreement, Defendants report that

VDOC substantively reviewed 68 inmates for possible release under the Early Release Plan

during the week of September 20 through September 26, 2020. The total number of inmates

VDOC has substantively reviewed, to date, is one-thousand five-hundred fifty-one (1,551).

        2.       Pursuant to Part 3(a)(vii)(2) of the Settlement Agreement, Defendants report that,

of the 68 inmates reviewed during the week of September 20 through September 26, 2020,

VDOC approved 49 of those inmates for Early Release. The total number of inmates approved,

to date, is 1099.1

        3.       Pursuant to Part 3(a)(viii)(3) of the Settlement Agreement, Defendants report that,

of the 68 inmates reviewed during the week of September 20 through September 26, 2020,


1An additional 19 inmates were substantively reviewed, but physically released from custody (for other reasons)
prior to a final approval decision having been made. VDOC does not include those 19 inmates in the reported
number of inmates who were approved for release, but does include those 19 inmates in the number of inmates who
were substantively reviewed.
Case 3:20-cv-00255-HEH-DJN Document 46 Filed 09/29/20 Page 2 of 3 PageID# 241




VDOC denied Early Release for 19 of those inmates. The total number of inmates denied, to

date, is 433.

        4.      Pursuant to Part 3(e) of the Settlement Agreement, Defendants report that

approximately 674 inmates were tested for COVID-19 during the week of September 20 through

September 26, 2020. The total number of tests conducted on VDOC inmates, to date, is

approximately 35,985.


                                             Respectfully submitted,

                                             RALPH S. NORTHAM, BRIAN J. MORAN,
                                             HAROLD CLARKE, DONALD WILMOUTH,
                                             RICK WHITE, THOMAS MEYER, TIKKI
                                             HICKS, RODNEY YOUNCE, TRACY RAY,
                                             ERIC ALDRIDGE, DANA RATLIFFE-WAKLER,
                                             TORI RAIFORD, TAMMY WILLIAMS, JOSEPH
                                             BATEMAN, and PHILIP WHITE, Defendants.


                                             By:            /s/
                                                     Margaret Hoehl O’Shea, AAG, VSB #66611
                                                     Criminal Justice & Public Safety Division
                                                     Office of the Attorney General
                                                     202 North 9th Street
                                                     Richmond, Virginia 23219
                                                     (804) 225-2206
                                                     (804) 786-4239 (Fax)
                                                     Email: moshea@oag.state.va.us




                                                2
Case 3:20-cv-00255-HEH-DJN Document 46 Filed 09/29/20 Page 3 of 3 PageID# 242




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of September, 2020, I electronically filed the

foregoing Status Report with the Clerk of the Court using the CM/ECF system which will

provide notification of such filing to the following:

       Elliott M. Harding, Esq. (VSB #90442)
       HARDING COUNSEL, PLLC
       608 Elizabeth Avenue
       Charlottesville, VA 22909
       434-962-8465
       HardingCounsel@gmail.com

       Eden Heilman Date
       Vishal Agraharkar
       Nicole Tortoriello
       Jennifer Safstrom
       ACLU FOUNDATION OF VIRGINIA
       701 E. Franklin St., Suite 1412
       Richmond, VA 23219
       Tel: (804) 523-2152
       Email: eheilman@acluva.org
       vagraharkar@acluva.org
       ntortoriello@acluva.org
       jsafstrom@acluva.org

       Counsel for the Plaintiffs

And I hereby certify that I have mailed by United States Postal Service the documents to the

following non-CM/ECF participants: N/A




                                              By:              /s/
                                                        Margaret Hoehl O’Shea, AAG, VSB #66611
                                                        Criminal Justice & Public Safety Division
                                                        Office of the Attorney General
                                                        202 North 9th Street
                                                        Richmond, Virginia 23219
                                                        (804) 225-2206
                                                        (804) 786-4239 (Fax)
                                                        Email: moshea@oag.state.va.us



                                                 3
